IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAY YUNIK,                         : No. 13 WAP 2015
                                   :
                  Appellant        :
                                   :
                                   :
             v.                    :
                                   :
                                   :
PENNSYLVANIA BOARD OF              :
PROBATION AND PAROLE,              :
                                   :
                  Appellee         :


                                 ORDER


PER CURIAM


     AND NOW, this 17th day of July, 2015, the Notice of Appeal is hereby

QUASHED.